Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18th May 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 20, 22, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson et al (US 2018/0227212 A1).
Claim 1. Ferguson shows a computer-implemented method for transmitting data from a first node (fig. 2: PE-A/B) to a second node (fig. 2: route reflector 209) of a source-selected path routing network ([0005]: the BGP session providing first routing information for transmitting communication packets to a destination address through the first network edge device of the border network and receiving, utilizing a second network edge device, second routing information from a second edge device of the border network in communication with the ), comprising the steps of:  	receiving a data packet at the first node, wherein the data packet was sent from a source node (fig. 2: from border network 204) according to next-hop routing ([0026]: the next hop address of the advertising eBGP border network device (PE-A 206 in this example) is advertised to all routers in the network 202 to allow the routers to resolve the next hop address);  	transmitting at least part of the data contained in the data packet from the first node to the second node according to source-selected path routing ([0032]: the BGP information from PE-A 206 may be received during a BGP session between PE-A and PE-C 210 and includes information for connecting to the border network 204… PE-C 210 provides BGP information to the route reflector 209 through a BGP session between the components);  	transmitting the data received at the second node to a destination node (fig. 2: PE-G/H to border network 224) according to next-hop routing ([0035]: the route reflector 209 relays the received BGP route information to other components in the network 202… the routers of the network 202 may utilize any received route that includes the group-specific next-hop value to reach a destination address);  	determining the second node based on destination information related to the destination node and based on a load and/or a reachability and a geographic location of the second node ([0041] and [0045]: a next-hop peer (NHP) value may be used for each connection between the network 202 and a particular border network 204, 224 that may connect to network 202 in several locations each component (or a route reflector 209 component) determines which received route is the shortest or best path and utilizes that route to transmit traffic to the destination address, while also load balancing between routes that have identical or similar costs);  	determining, for at least a subset of a plurality of available paths between the first node and the second node, a plurality of path parameters ([0049]: the router selects the determined best route through the network 202 from the multiple egress routes known to the border network 204, 224 and, in operation 410, routes the received packet to the border network along the selected route);  	determining a plurality of attributes related to the data packet ([0027]: a network router receives two prefixes with identical attributes or network costs in transmitting a packet along a particular route, the best path will be selected with the lowest associated cost); and  	selecting a preferred path from the plurality of available paths based on a decision rule, wherein the decision rule specifies for at least one attribute a preferred range of path parameters ([0048]: the router may select a “best route” based on any type of network performance metric and transmit the packet along the selected route). 
Claim 2. Ferguson shows the computer-implemented method of claim 1, wherein  	the first node constitutes an entry gateway between a first subnet of a packet switched network or a first packet switched network and the source-selected path routing network (fig. 2: PE-A/B with border network 204) and wherein  	the second node constitutes an exit gateway between the source-selected path routing network and a second subnet of the packet switched network or a second packet switched network (fig. 2: router reflector 209 or PE-G/H with border network 224). 
Ferguson shows the computer-implemented method of claim 2, wherein the first subnet is different from the second subnet, and/or the first packet switched network is different from the second packet switched network (fig. 2: border network 204 and border network 224). 
Claim 4. Ferguson shows the computer-implemented method of claim 2, wherein  	the first node and the source node belong to the first subnet of a packet switched network or to the first packet switched network (fig. 2: PE-A/B with border network 204);  	the second node and the destination node belong to the second subnet of the packet switched network or to the second packet switched network (fig. 2: router reflector 209 or PE-G/H with border network 224). 
Claim 5. Ferguson shows the computer-implemented method of claim 4, wherein the plurality of attributes related to the first data packet is determined from a header of the data packet using deep inspection ([0032]: the BGP information may include an autonomous system (AS) identifier and/or other route path information that the network 202 may utilize to determine which route to transmit packets or communications intended for a destination address accessible through the border network 204… PE-C 210 provides BGP information that includes the received route and a next-hop identifier that is associated with PE-C, along with other routing parameters). 
Claim 20. Ferguson shows a gateway device (fig. 2: route reflector 209) configured to connect to:  	a first packet switched network (fig. 2: border network 204), the first packet switched network configured to contain a source node (fig. 2: PE-A/B), and to a source selected path network at a first node ([0032]: the BGP information from PE-A 206 may be received during a BGP session between PE-A and PE-C 210 and includes information for connecting to the border network 204 wherein the BGP information may include an autonomous system (AS) identifier and/or other route path information that the network 202 may utilize to determine which route to transmit packets or communications intended for a destination address accessible through the border network 204), the gateway device further configured to:  	determine a second node based on destination information related to a destination node and based on a load and/or a reachability and a geographic location of the second node ([0041] and [0045]: a next-hop peer (NHP) value may be used for each connection between the network 202 and a particular border network 204, 224 that may connect to network 202 in several locations each component (or a route reflector 209 component) determines which received route is the shortest or best path and utilizes that route to transmit traffic to the destination address, while also load balancing between routes that have identical or similar costs), said second node connected to:  	the first node through the source selected path network and a second packet switched network (fig. 2: border network 224), the second packet switched network configured to contain the destination node (fig. 2: PE-G/H), and to transmit the data packet to the destination node ([0049]: the packet may include routing information that identifies the destination address and/or a next-hop value associated with the border network 204, 224). 
Ferguson shows the gateway device of claim 20, wherein the gateway device is comprised in the first node and in the second node ([0020]: the border network 204, 224 may connect to the network 202 through any number of edge devices in any geographic locations (known as “gateways”) in which the telecommunications network is present). 
Claim 23. Ferguson shows the gateway device of claim 22, wherein the gateway device is comprised in each of a plurality of gateway nodes ([0020]: the border network 204, 224 may connect to the network 202 through any number of edge devices in any geographic locations (known as “gateways”) in which the telecommunications network is present). 
Claim 25. Ferguson shows a non-transitory computer-readable medium storing instructions that when executed by a processor or processers (figs. 2 and 5) cause a computing system to:  	receive a data packet at a first node (fig. 2: PE-A/B), wherein the data packet was sent from a source node according to next-hop routing ([0026]: the next hop address of the advertising eBGP border network device (PE-A 206 in this example) is advertised to all routers in the network 202 to allow the routers to resolve the next hop address);  	transmit at least part of the data contained in the data packet from the first node to a second node (fig. 2: route reflector 209) according to source-selected path routing ([0032]: the BGP information from PE-A 206 may be received during a BGP session between PE-A and PE-C 210 and includes information for connecting to the border network 204… PE-C 210 provides BGP information to the route reflector 209 through a BGP session between the components);  	transmit the data received at the second node to a destination node (fig. 2: PE/G-H to border network 224) according to next-hop routing ([0035]: the route reflector 209 relays the received BGP route information to other components in the network 202… the routers of the network 202 may utilize any received route that includes the group-specific next-hop value to reach a destination address);  	determine the second node based on destination information related to the destination node and based on a load and/or a reachability and a geographic location of the second node ([0041] and [0045]: a next-hop peer (NHP) value may be used for each connection between the network 202 and a particular border network 204, 224 that may connect to network 202 in several locations each component (or a route reflector 209 component) determines which received route is the shortest or best path and utilizes that route to transmit traffic to the destination address, while also load balancing between routes that have identical or similar costs);  	determine, for at least a subset of a plurality of available paths between the first node and the second node, a plurality of path parameters ([0049]: the router selects the determined best route through the network 202 from the multiple egress routes known to the border network 204, 224 and, in operation 410, routes the received packet to the border network along the selected route);  	determine a plurality of attributes related to the first data packet ([0027]: a network router receives two prefixes with identical attributes or network costs in transmitting a packet along a particular route, the best path will be selected with the lowest associated cost); and  	select a preferred path from the plurality of available paths based on a decision rule, wherein the decision rule specifies a preferred range of path parameters for at the router may select a “best route” based on any type of network performance metric and transmit the packet along the selected route). 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al in view of Lessmann et al (US 2018/0176090 A1).
Claim 6. Ferguson shows the computer-implemented method of claim 5; Ferguson does not expressly describe wherein the plurality of attributes related to the first data packet comprises a traffic class and/or a source and/or destination application.Lessmann teaches feature of a plurality of attributes related to a first data packet comprises a traffic class and/or a source and/or destination application ([0033]: QoS class).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Lessmann in the method of Ferguson to facilitate performing bulk rerouting in a transport network.
Claim 7. Ferguson, modified by Lessmann, shows the computer-implemented method of claim 6; Ferguson does not expressly describe wherein the traffic class comprises audio or video data (Lessmann, [0033]: video quality).
Claim 8. Ferguson, modified by Lessmann, shows the computer-implemented method of claim 7; Ferguson does not expressly show wherein determining the plurality of path parameters comprises measurements of network properties for at least a subset of the plurality of available paths (Lessmann, fig. 4 and [0033]: the paths computation and pre-scheduling engine 7 makes use of information from topology database 2, path database 4, and traffic demand). 
Claim 9. Ferguson, modified by Lessmann, shows the computer-implemented method of claim 8; Ferguson does not expressly describe wherein the network properties comprise latency, bandwidth, throughput, jitter, packet loss and/or maximum transmission unit (Lessmann, [0033]: packet loss, jitter, video quality degradation).
---------- ---------- ----------
 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al in view of Ota et al (US 2005/0207411 A1).
Claim 21. Ferguson shows the gateway device of claim 20; Ferguson does not expressly describe wherein the gateway is further configured to:  	receive a stream of data through the source selected path network,  	a) extract data packets for packet switched routing encapsulated in the stream of data;  	b) if the data packets are designated for a recipient node in the first subnet:  	c) transmit the data packets to the recipient node.Ota teaches features of a gateway (fig. 10): 	receiving a stream of data through a source selected path network (fig. 10: reception interface 102),  	a) extracting data packets for packet switched routing encapsulated in the stream of data ([0106]: decapsulation);  	b) if the data packets are designated for a recipient node in the first subnet ([0106]: the LAC user management table 121 and the LNS user management table 122 each contain the flow threshold level, the priority level, and other information of each subscriber):  	c) transmitting the data packets to the recipient node ([0106]: the path management table 123 contains the information of a transfer path to a destination subnet).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Ota in the gateway of Ferguson to decrease packet loss probability.
---------- ---------- ----------
Allowable Subject Matter
Claims 10 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Evans et al, US 2007/0002740 A1: a method of biasing of network node prioritization to improve per-hop behavior based on performance necessary for a packet to meet end-to-end QoS goals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        20th August 2021